        1:20-cv-01139-JES-JEH # 22          Page 1 of 2                                              E-FILED
                                                                      Thursday, 25 June, 2020 09:49:12 AM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,            )
LLC                                  )
              Plaintiff,             )
                                     )
         vs.                         )     Case No.: 1:20-CV-1139
                                     )
JAMIE WARMBIR; CHARLOTTE ,           )
WARMBIR; WARMBIR IT                  )
SOLUTIONS, LLC, an Illinois limited  )
liability company;                   )
                    Defendants.      )
                   NOTICE OF SERVICE OF DISCOVERY DOCUMENT

       The undersigned certifies that he served a copy of the following discovery document(s):

       1.      Defendant, Charlotte Warbir’s Answers to Plaintiff’s FRCP Rule 33 Interrogatories
               to Defendant, Charlotte Warmbir, for Issues Relating Only to Injunctive Relief
               Issues Raised in Counts I and V of Plaintiff’s Complaint

       2.      Defendant, Charlotte Warmbir’s Response to Request for Production for Issues
               Relating for Issues Relating Only to Injunctive Relief

       3.      Jamie Warmbir and Warmbir IT Solutions, LLC’s Answers to Plaintiff’s FRCP Rule
               33 Interrogatories for Issues Relating Only to Injunctive Relief Issues Raised in
               Counts I and V of Plaintiff’s Complaint

       4.      Defendants, Jamie Warmbir and Warmbir IT Solutions, LLC’s Response to Request
               for Production for Issues Relating Only to Injunctive Relief

TO:    Jason S. Bartell
       Michael A. Powell
       207 W. Jefferson St.
       Suite 602
       Bloomington, IL 61701
       jbartell@bartellpowell.com
       mpowell@bartellpowell.com

along with a copy of this notice, by e-mailing a copy of same to the parties e-mail address listed
above from the e-mail address of tklein@cfxlegal.com on the 25th day of June 2020.
         1:20-cv-01139-JES-JEH # 22            Page 2 of 2




         This notice is filed with the Court in lieu of filing the original of said document with the

Court.

                                                      /s/ A. Christopher Cox



A. Christopher Cox
ARDC # 6296142
Cox & Associates, LLC
202 North Center Street
Bloomington, IL 61701
309/828-7331
christophercox@coxandassoc.com
